Title: To Benjamin Franklin from John Bondfield, 24 November 1781
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 24 November 1781
The important and decicive success’s Obtaind over the Enemy permits me to pay you my respectful Compliments of Congratulation. It will be difficult for the Americans to express greater sensibility than all Ranks at this City on the receipt of the advice proccured. The Sensation has not yet subsided a delirium appears to Agitate the whole Mass. Illuminations from confederate Bodies & even the play House resounded on certain salies of the Actors Aluding to the News.
I shall send to Lorient to go by the St. James arrived at that port one Hhd of Bottled Claret. I am in hopes to set on foot two or three Expeditions from hence in Virtue of the change this advice has made. With respect I am Sir your most Obedient Humble Servant
John Bondfield
 
Addressed: A Son Excellence / Benjamin Franklin, / ministre plénipotentiaire / des Etats unis, / à Passy.
Notation: Bonfield John 24. Nov. 1781.
